DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a positioning unit including, inter alia, a base plate with a circumferential edge that comprises a curved segment which is curved in an inward direction from the circumferential edge, and an outer circumference of a plunger skirt comprises a curved segment which is curved in an inward direction from the outer circumference of the plunger skirt. 
Hagelqvist et al. [US2014/0215973] discloses a positioning unit including a lid positioning skirt (22).  Hagelqvist shows the skirt (22) as a curved segment which is curved outward rather than curved inward as required by claim 1. 
Hagelqvist et al. [US2014/0287901] discloses a positioning unit including a lid positioning skirt (22).  Hagelqvist shows the skirt (22) as a curved segment which is curved outward rather than curved inward as required by claim 1. 
	Claim 1 is allowable as the prior art does not disclose the curved segments in the baseplate and plunger skirt in combination with the other requirements of the claim. Claims 2-19 incorporate the allowable subject matter of claim 1, and are allowable for the same reasons as claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 17, 2021